Capt Samuel Scarlet plaint. agt Joseph Long of Dorchester Defendt in an action of the case for witholding a small boate of his that was taken or went adrift from his wharfe about the Latter end of Septembr 1673. & ever since or at Least since May last hath kept her in his Service although Shee hath been demanded by the abouesd Scarlett both in May last & upon the 25th day of January Last yet notwithstanding hee hath detained her & hath no way acted according to Law & all due damages according to attachmt Dat. March 5° 16 74/75 [310] . . . the Jury . . . founde for the Defendt costs of Court being twenty Five Shillings Six pence, the plaint, appeald from this judgemt unto the next Court of Assistants & himselfe principall in £:5 mr Jn° Richards & FreeGrace Bendall Sureties in Fifty Shillings apeice acknowledged themselves respectiuely bound to . . . prosecute his appeale . . .